Title: From Thomas Jefferson to Gideon Granger, 25 August 1805
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir 
                     
                     Monticello Aug. 25. 05
                  
                  Your favor of the 19th. is recieved & I now reinclose the Maysville & Washington returns. in sending you the Maysville petition I meant nothing more than to bring the question again under your view, that if any new matter were presented or any old were put into a new light, you might consider it’s effect, and finally do what on reconsideration you judged right. I am perfectly contented with your decision, & it would have been mine also.
                  I suspect one single foible in Abrahams is at the bottom of all his difficulties. my confidence in him is built on yours who have tried him. here, where he is known in detail, he is considered as a gambler & given to those dissipations which that vice brings on. at N. Orleans he has found opportunities of indulging that passion & probably has been unfortunate. hence his sickness there, hence the death & theft of all his horses hence his want of money. that he has not been sick at N. Orleans I infer from an expression in a letter of Govr. Claiborne’s of July 14. ‘the Spanish authorities do not object to the establishment; on the contrary they have promised it their protection. the rider has been here twice, but regularity on this rout is not yet established. I am persuaded the mail may be carried from hence to Washington in 12. or 14. days Etc’ if Abrahams had been sick at N.O. the governor would have said so. you ask my opinion; I will give it only on the condition of your regarding it so far as your own judgment approved. I would limit Abrahams to the route from Coweta to Fort Stoddart and get Govr. Claiborne to find at N.O. an undertaker from Fort Stoddart to N.O. using for details the agency of your deputy at N.O. Abrams will then have no field for dissipation & his other qualifications will have fair play. we must have such another line to St. Louis next winter. affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               